Title: To James Madison from James Monroe, 23 August 1803
From: Monroe, James
To: Madison, James


Dear Sir
London Augt. 23. 1803.
I intended to have written you at some length by this opportunity, but my engagements, of various kinds have put it out of my power. I send a triplicate of my last letter since which nothing interesting has occured, except my presentation to the court, or rather the King, which was attended by no remarkable circumstance. His deportment was civil & conciliating, as mine certainly was. The particulars I will give in my next publick letter.
I have sent you two copies of a letter from Mr. Talleyrand to Mr. L. of march 22. with such information relative to the difficulty of obtaining it of the latter; & other circumstances as had not been before communicated, as it appeared to me proper that you shod. know. This last was committed to Mr. Baring, which I trust you have recd. The papers daily recd. from the UStates, shew, as I hear for I have not seen them, a deliberate plan to misrepresent and attribute to improper causes every thing that occurr’d in Paris. Whether that man is weakly or wickidly the cause of such pervertion seems to me to be (politically considered) quite immaterial. Be assured however that there is but little in his character to entitle him to indulgence at the expence of truth & justice. The publick interest of the UStates & of free govt., as well as the character of the admn., require that the publick shod. have a correct view of the whole of that business. The publication of his long winded & empty memoirs and of his advertisement abt. the payment of the debts, the promise respecting which he misunderstood or misrepresented, shews that he has seperated from the admn., before the people of the UStates. By what means it will be proper to make the true history known; I cannot say. Perhaps the submission of the affr. to the Senate has or may furnish a suitable occasion. The most suitable one ought to be seized, that which comports most with the dignity, the honor, the moderation but energy of the government. Be assured that there is nothing in the transaction but what is known to his friends & the federalists: and that an excessive moderation will inspire them with confidence, at the expence of principle, while it paralises the republicans. That our instructions did not extend to the acquisition of the whole, I understand has been published by some person from Paris in his confidence: that is, that fact could only have been known from him, at least I think so. It appears to me that it will be proper for the President to lay the whole before Congress, with our letters, Talleyrands to him especially of the 22. of march, & perhaps the 20. as also his to me; tho’ the latter may be read by a member in his place, altering the word “measures” to “Memoirs” the latter of wh. is in his letter. It will be proper for you to note the time when you recd. from him the above letter of march 22d. I suspect if I had not extorted it from him that you wod. never have heard of it. If you did not receive it in order let the date be as it may, or the excuse for delaying it what it may, I shall be convinc’d of that fact. I have written to no one but yr.self, except the letter to three friends under cover to you. I avoided it from motives of delicacy to the admn. & to myself, as from some sensibility to this person. I have foreseen his course but wished him to place himself so completely in the wrong, before any sentiment was expressed abt. him, that a simple statment of facts, or exposure of plain incontestible truths, wod. settle his pretentions in the mind of every honest man at once. He invites indeed provokes a judgment on him, wh. cannot be withheld. I did not fail in friendly admn., but his pretentions are so idle & vain, that it was given to the wind. I have written this in great haste—the train of thought is correct, tho nothing else is, I mean I have stated correctly my own thoughts. I enclose you a letter for Major Lewis & have only to add my best regards to the President, that of my family & my own to yrself & yours. I shall soon write you more fully on private concerns, wh. in many views are interesting but are made much more so by the incredible expences of this place. Very sincerely I am dear sir yr. friend & servant
Jas. Monroe
P S. The above are only hints—weigh them as they deserve and no more. On the ground you will be better able to judge, what is proper to be done. I am clearly of opinion that it is equally proper for the govt. to exhibit moderation as firmness. The latter however if the occasion invites is indispensable. Such a view as is above suggested may be perhaps be [sic] given without reference to him. The communication of those papers Talleyrands of March 22. & his to me of April 10. may be comprised of course as official documents & the latter as annex’d to my letter from this place. If he has not sent that of march 22 he will not own it unless charged after the publication with having kept it back.

Having a moment more I add a few more remarks. What produc’d this result? The memoires of this person, or the measures of the admn.? It is certain that the latter did, that without them that person might have hammered on in his way for ever without producing any effect. It is then due to the govt. & to the French govt. to let that appear. In doing it the difficulty is to adopt the line of dignity, and of true conciliation towards France without producing an ill effect here. I doubt much the propriety of any thing being read from me by my friends referr’d to, as it wod. involve me in a little controversy for an unbecoming object with a little being: it might also do harm on this side I mean France. My impression is that the suitable course is for the govt. to make such a statment as will place the affr. on its true ground, and apparently without looking at the person in question, who really ought not to be seen in it, as you must be sensible by the documents & facts known to you. If however he stands on true ground already & the thing is understood perfectly, then perhaps little or nothing had better be said. When the govt. acts it shod. not be in the stile of party or controversy, but in a manly tone, pursuing a publick object, not in a contest with an insect.
Perhaps the commission of the letter of March 22d. to my three friends (or rather the remaining two for genl. Mason is most unfortunately for his country dead) in addition to that of Mr. L. to me of the 10. april may furnish the means. The objection to that is the involving me in a controversy with that man: while the govt. stands on preeminent ground & may do justice to itself, to France, to that man & myself, if indeed either of us ought to be seen in the question. However I repeat again that these are only hints.
 

   
   RC (DLC: Rives Collection, Madison Papers). Marked “private”; docketed by JM. Enclosures not found.



   
   This was probably Monroe to JM, 15 Aug. 1803.



   
   See Monroe to JM, 1 and 11 Aug. 1803.



   
   Robert R. Livingston.



   
   For Monroe’s letter to Mason, Nicholas, and Breckinridge, 25 May 1803, see Monroe to JM, 8 June 1803, and n. 1.



   
   For Livingston’s 10 Apr. 1803 letter to Monroe, see Monroe to JM, 14 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:610–15 and n. 2).


